Citation Nr: 1044178	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for fibroid cysts, breasts.

2.  Entitlement to service connection for abdominal pain, to 
include as secondary to the service-connected polycystic ovarian 
syndrome.

3.  Entitlement to service connection for chronic tension 
headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1994 to April 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  No hearing was requested.

The Veteran submitted evidence consisting of VA treatment records 
after the last adjudication of this matter by the RO.  When the 
Board receives pertinent evidence that was not initially 
considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review unless the 
claimant waives this procedural requirement.  38 C.F.R. §§ 
20.800, 20.1304(c) (2010).  Although no waiver was received in 
this case, the evidence is either duplicative of the evidence 
already of record or is not related to the claims on appeal.  As 
such, the evidence is not pertinent, and the Board may proceed 
without prejudice to the Veteran.  Therefore, it is unnecessary 
to refer the case to the AOJ for further review.  See id.  


FINDINGS OF FACT

1.  Although the Veteran was treated on one occasion in service 
for subjectively reported fibroid cysts in the breasts, there was 
no objective evidence of cysts and no diagnosed disability during 
service, and there is no currently diagnosed disability.

2.  Although the Veteran was treated on several occasions in 
service for abdominal pain, there were no objective abdominal 
abnormalities and no diagnosed disability to account for such 
pain, and there is no currently diagnosed disability.

3.  The Veteran was treated for severe headaches, diagnosed as 
tension or migraine headaches, on several occasions during 
service; she continued to be treated for such symptoms, diagnosed 
as headaches, mixed migraine and tension types, after service; 
and, resolving all reasonable doubt in the Veteran's favor, the 
currently diagnosed headaches are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibroid cysts, 
breasts, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).  

2.  The criteria for service connection for abdominal pain have 
not been met, either on a direct basis or as secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006 & 2010).  

3.  The criteria for service connection for chronic headaches, 
mixed migraine and tension type, have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, as the Board's decision herein to grant service 
connection for chronic headaches, mixed migraine and tension 
types, constitutes a full grant of this benefit sought on appeal, 
no further action is necessary to comply with the VCAA and 
implementing regulations in this regard.

The Veteran was advised in May 2005, prior to the initial 
unfavorable rating decision in July 2005, of the evidence and 
information necessary to substantiate her remaining claims, as 
well as the responsibilities of the Veteran and VA in obtaining 
such evidence.  In May 2006, the Veteran was further advised of 
the evidence and information necessary to establish a disability 
rating and an effective date, in accordance with Dingess/Hartman.  
The timing defect as to this second letter was cured by the 
subsequent readjudication of the Veteran's claims in a May 2006 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006).  

The Board notes that the Veteran was not specifically advised of 
the evidence and information necessary to establish service 
connection as secondary to a service-connected disability.  
However, the Veteran and her representative have indicated actual 
knowledge of these criteria by arguing that her abdominal pain is 
caused by her service-connected disability, and citing to 
applicable regulations and case law.  See, e.g., July 2005 notice 
of disagreement; October 2010 appellate brief presentation.  
Moreover, the Veteran has not alleged any prejudiced as a result 
of any defect in the substance or timing of the notices she 
received in this case.  See Shinseki v. Sanders, 129 S.Ct. 1696, 
1705-06 (2009) (determinations concerning harmless error should 
be made on a case-by-case basis, and the claimant has the burden 
of showing prejudice); Sanders v. Nicholson, 487 F.3d 881, 889 
(2007) (setting forth factors for determining whether a VCAA 
notice error affected the essential fairness of the adjudication, 
reversed on other grounds by Shinseki).  

With regard to the duty to assist, the Veteran's service 
treatment records and post-service VA treatment records have been 
obtained and considered.  The Veteran has not identified, and the 
record does not otherwise indicate, any outstanding medical 
records that are necessary to decide her claims.  In particular, 
there is no indication that she receives any benefits from the 
Social Security Administration pertaining to the claimed 
disabilities.  

Additionally, the Veteran was afforded VA examinations in June 
2005, including a general medical examination and a gynecological 
examination (including the breasts).  The Board notes that the 
Veteran argued in her July 2005 notice of disagreement that the 
examination for her claimed breast condition was inadequate.  
However, she did not specify why the examination was inadequate, 
and her representative has not argued or specified any inadequacy 
in this respect.  The Board observes that the Veteran did not 
claim any inadequacy in the examinations with respect to her 
claim of abdominal pain.  Rather, she argued that the examination 
report for the already service-connected polycystic ovarian 
syndrome was inadequate, as it recorded that she denied any 
abdominal pain associated with such disability.  As discussed 
below, both VA examiners recorded the Veteran's reported 
abdominal pain with respect to that claimed condition, but they 
found no diagnosed disability to account for the pain.  To the 
extent that the abdominal pain may be associated with polycystic 
ovarian syndrome, it is contemplated under the rating for such 
disability.  Upon review of the general medical and gynecological 
examination reports, the Board finds no inadequacies as to the 
claimed breast condition and abdominal pain.  Contrary to the 
Veteran's assertions, these reports indicate review of the entire 
claims file including service treatment records.  Further, while 
the reports are over five years old, there is no indication that 
any symptoms have changed, or that the Veteran now has a 
diagnosed disability for either of the claimed conditions, to 
warrant a new VA examination.

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage in this case, at least insofar as any 
errors committed were not harmful to the essential fairness of 
the proceedings.  As such, the Veteran will not be prejudiced by 
a decision on the merits of her claims at this time.

II. Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110]; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  38 C.F.R. § 3.304; see also Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, under 38 C.F.R. § 3.303(b), if a 
condition was noted during service, the nexus element may be 
established based on competent medical or lay evidence of 
continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  




Fibroid cysts

The Veteran asserts that she currently has fibroid cysts in both 
breasts and that such condition began during service in 1995.  
See April 2005 claim.

Service treatment records reflect subjective reports of 
fibrocystic changes (a lump or hard mass) in both breasts, no 
skin changes or discharge, in June 1996.  The Veteran was 
referred for a consult to rule out fibrocystic breast disease.  
Upon consultation in July 1996, her breasts were found to be 
normal bilaterally, described as mildly fibrous with a small 
nodular thickening of the dermis in the left breast.  The Veteran 
was diagnosed with probable old epidermal inclusion cyst (EIC) 
over the left breast.  She was reassured and advised to perform 
monthly self-examinations and return to the clinic if any changes 
are noted, or for excision if the EIC flares up.  There is no 
further treatment for any cysts in the breasts.  In her September 
2004 examination for medical board and separation purposes, the 
Veteran denied any tumors or cysts and her breasts were noted to 
be normal.  

The Veteran was afforded VA examinations for general medical and 
gynecological purposes in June 2005, conducted by the same 
examiner.  At that time, she subjectively reported fibroid taut 
cysts in the breasts that occasionally swell and cause pain 
before menses, approximately three times a year.  She denied any 
worsening or treatment for these symptoms.  Physical examination 
of the breasts revealed no enlarged nodes, no skin changes, no 
discharge, and no masses, symmetrical.  In the general medical 
examination report, the examiner stated that fibrocystic breasts 
disease was not found to be a problem during service and referred 
to the gynecological report.  In the gynecological report, the 
examiner stated that there was a normal breast pattern, and no 
fibrocystic breast disease was appreciated.  VA treatment records 
also show no objective evidence or diagnosis of fibroid cysts. 

The Board notes that the Veteran is competent to subjectively 
report observable symptoms of occasional hard masses, swelling, 
and pain in the breasts.  However, as her claimed condition is of 
a complex nature, she is not competent to testify as to a 
diagnosis of a chronic disability or the cause of these symptoms, 
because these questions require specialized knowledge, training, 
or experience.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Barr, 21 Vet. App. at 307-08.  

Therefore, the only competent evidence of record in this respect 
is the medical evidence, including service treatment records, VA 
examination reports, and VA treatment records.  As noted above, 
the Veteran only sought treatment one time in 1996, and all 
evaluations have indicated normal breasts, with no evidence or 
diagnosis of fibrocystic breast disease.  Therefore, as there is 
no diagnosed disability of the breasts, service connection cannot 
be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt doctrine does not apply 
and the claim must be denied.  38 C.F.R. § 3.102.

Abdominal pain 

The Veteran contends that she is entitled to service connection 
for chronic abdominal pain because such condition is secondary to 
her service-connected polycystic ovarian syndrome.  She claims 
that her abdominal pain started during service in August 2000.  
See April 2005 claim; July 2005 notice of disagreement.  

In order to establish service connection on a secondary basis, 
the evidence must show (1) that a current disability exists and 
(2) that such disability was either proximately caused by or 
proximately aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) 
(en banc).  

Here, service treatment records reflect complaints of abdominal 
or stomach pain on two occasions.  In March 1997, the Veteran 
complained of pain in the stomach, now more frequently, mostly in 
the epigastric area.  She had objective mild tenderness in the 
epigastric area and was diagnosed with abdominal pain, with no 
cause identified.  In August 2000, the Veteran complained of 
right lower abdominal pain for two days.  She was noted to have a 
normal abdominal examination, and lower right quadrant pain that 
was transient and not colicky.  She was advised to drink more 
water and return to the clinic if the abdominal pain became worse 
or constant.  At the September 2004 examination for medical board 
and separation purposes, the Veteran reported no abdominal pain, 
and her abdomen was not examined.  

The Board notes that the Veteran reported to her VA treating 
provider in August 2005 that she was discharged from active duty 
in April 2005 due to medical problems including abdominal pain 
due to polycystic ovarian syndrome.  However, this is 
inconsistent with the Physical Evaluation Board findings, which 
indicate that she was discharged due to orthopedic disabilities, 
although polycystic ovarian syndrome had been diagnosed and was 
evaluated at that time.

At the June 2005 VA general medical examination, the Veteran 
reported abdominal pain above the navel almost constantly, or one 
to two times per month, over the past seven years, which goes 
away when she lies down.  The Veteran further reported that a 
workup during the military determined no cause for the pain, and 
she was given medication one time years ago, but she was not sure 
if it worked.   Physical examination showed the abdomen to be  
soft and nontender, with no distension, masses, or hernias 
appreciated.  She was diagnosed with intermittent abdominal pain 
with no cause determined.  

An August 2005 VA treatment record reflects a past medical 
history of polycystic ovarian syndrome with abdominal discomfort 
per a PAP smear in June 2005.

The Board notes that the Veteran is competent to subjectively 
report observable symptoms of abdominal pain.  However, due to the 
complexity of this area of the body, she is not competent to 
testify as to a diagnosis of a chronic disability or the cause of 
the pain, because these questions require specialized knowledge, 
training, or experience.  See Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Barr, 21 Vet. App. at 307-08.  

Therefore, the only competent evidence of record in this respect 
is the medical evidence, including service treatment records, VA 
examination reports, and VA treatment records.  As noted above, 
all evaluations have found no abdominal abnormalities and 
diagnosed no underlying disability to account for the reported 
pain.  Pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  As such, service connection may not be granted 
for abdominal pain, either on a direct basis or as secondary to a 
service-connected disability.  See Brammer, 3 Vet. App. at 225.  
To the extent that the Veteran's abdominal pain has been 
associated with polycystic ovarian syndrome, it is contemplated 
under the rating for that service-connected disability.  As the 
preponderance of the evidence is against the Veteran's claim, the 
benefit of the doubt doctrine does not apply and the claim must be 
denied.  38 C.F.R. § 3.102.

Headaches

The Veteran seeks service connection for chronic tension 
headaches because she asserts that they have been present 
continuously since service.  In her April 2005 claim, she stated 
that they began in February 2002.

Service treatment records reflect complaints of severe headaches 
lasting more than one day on several occasions, including in 
November 1999, June 2000, February 2002, and January 2003.  She 
was diagnosed with either tension headaches or migraine 
headaches, and was treated with intravenous fluids and prescribed 
medications.  The Veteran reported frequent or severe headaches 
at several periodic examinations during service, as well as at 
the September 2004 examination for medical board and separation 
purposes.  In particular, she stated that she suffers from 
migraines from time to time, as well as sinus pressure.  She was 
noted to have a history of headaches with onset at age 17 and 
diagnosed as tension headaches.

At the June 2005 VA general medical examination, the Veteran 
reported several headaches in service that resolved after 
emergency treatment with intravenous fluids and medication. She 
further reported headaches that last up to five days at time, 
that she was told were tension headaches.  Upon review of the 
claims file, including service treatment records, the examiner 
diagnosed chronic tension headaches and recommended a 
neurological examination.  

VA treatment records reflect continued complaints of headaches, 
diagnosed as headaches, mixed migraine and tension type, and 
treated with prescription medication.  See, e.g., October and 
November 2005 records.

Resolving all reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for chronic headaches, 
mixed migraine and tension type.  Specifically, the evidence 
reflects a currently diagnosed disability, and complaints and 
treatment during and shortly after service.  Although there is no 
medical opinion indicating a nexus between the current disability 
and service, such an opinion is not necessary in this case.  In 
this regard, the Veteran's is competent to subjectively report 
symptoms of headaches continuously since service, and these 
reports are generally consistent with the medical evidence of 
record.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307.  

The Board notes that the Veteran reported at one point during 
service that she had been having headaches since her teens, or 
prior to service.  However, she reported no frequent or severe 
headaches on her service entrance examination, and there is not 
clear and unmistakable evidence that the headaches both 
preexisted service and were not aggravated by service.  See 38 
C.F.R. §§ 3.304, 3.306; see also Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004) (discussing presumption of soundness 
and burdens of proof for claims based on preexisting conditions).  



Accordingly, applying the benefit of the doubt doctrine, the 
Board finds that the Veteran's currently diagnosed chronic 
headaches, mixed migraine and tension type, are related to 
service.  Therefore, service connection is warranted.


ORDER

Entitlement to service connection for fibroid cysts, breasts is 
denied.

Entitlement to service connection for abdominal pain is denied.

Entitlement to service connection for chronic headaches, mixed 
migraine and tension types, is granted.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


